In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3389

S HAQUILLE G RIFFIN,
                                                  Plaintiff-Appellant,
                                  v.

R ICHARD B ELL,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
         No. 09-cv-06549—Arlander Keys, Magistrate Judge.



     A RGUED JUNE 1, 2012—D ECIDED S EPTEMBER 4, 2012




 Before F LAUM, R OVNER and W ILLIAMS, Circuit Judges.
  R OVNER, Circuit Judge. Shaquille Griffin, a Chicago
public high school student, sued Richard Bell, a
Chicago police officer who was working as a security
supervisor at Griffin’s school, for using excessive force
in arresting Griffin. See 42 U.S.C. § 1983. A jury rejected
Griffin’s claim and found in favor of the officer. Griffin
seeks a new trial, asserting that the district court con-
ducted a flawed jury selection process and erred in ex-
cluding certain evidence. We affirm.
2                                                No. 11-3389

                              I.
   On November 1, 2007, Griffin, a freshman at Corliss
High School, arrived at school wearing blue jeans, a
jacket and a baseball cap. Corliss has a dress code that
requires students to wear white shirts and black pants
and so Griffin was told to go home.1 According to
Officer Bell, as he accompanied Griffin out of the school,
he asked Griffin to remove his hat. When Griffin did not
comply, Officer Bell removed Griffin’s cap, and handed
it to him. Griffin put the hat back on, and Officer Bell
removed it again, this time telling Griffin that he would
return the hat when they reached the exit. At that
point, Griffin struck Officer Bell in the face with his
left hand. When Griffin attempted to hit Officer Bell a
second time, a second security officer grabbed Griffin’s
arm. Officer Bell then told Griffin that he was under
arrest, and managed to get one handcuff on Griffin
before Griffin began to struggle with Bell.2 The struggle
continued for approximately twenty or thirty minutes
before Officer Bell managed to get the second handcuff
on Griffin. Other police officers then led him away.
At trial, the second security officer, a teacher-librarian,



1
  The record does not reveal whether the uniform violation
was the sole reason that Griffin was sent home. According to
testimony at trial, Griffin was sent home approximately thirty
minutes after arriving at the school.
2
  The other security officer was busy restraining Griffin’s
brother and two friends who tried to join the scuffle, and
thus was unable to assist Officer Bell in arresting Griffin.
No. 11-3389                                                 3

and a third security guard corroborated Officer Bell’s
version of the events.
  Griffin told the jury a very different story. At trial, he
acknowledged that he was not in compliance with
the dress code that day.3 He told the jury that he was
headed to his locker to get his uniform when Officer Bell
told him to remove his hat. Griffin testified that he com-
plied with the officer’s request but that the officer then
grabbed him from behind and threw him into a wall.
According to Griffin, the officer then head-butted him,
knocking him to the floor in the process. The officer
then handcuffed him and dragged him across the
floor by the handcuffs. After Griffin managed to stand
up again, the officer knocked him to the floor a second
time. Once on the floor, Griffin told the jury, Officer Bell
pounded his head into the floor whenever Griffin tried
to raise his head, resulting in bruises to his face. Griffin’s
mother told the jury that he suffered an injury to his
lip, “carpet burn on his face,” and bruises all around
his head.
  Before trial, Bell moved in limine to exclude from evi-
dence a short video of part of the incident. The two-
minute video was recorded by Heather Brown, a friend
of Griffin’s, with either a cell phone or camcorder. Brown
e-mailed the video to Griffin’s lawyer, and the video



3
  At his deposition, Griffin testified that he was in uniform
when he arrived at the school. After reviewing a short video
of the incident prior to the trial, Griffin changed his story.
We address the video infra.
4                                             No. 11-3389

was made available to Bell near the beginning of the
lawsuit. Four years passed between the incident and
the trial, and Griffin apparently lost track of Brown
during that time. Bell contended that, without presenting
Brown as a witness, the plaintiff could not establish a
proper foundation for the video. Bell also argued
that the video was confusing, misleading and unfairly
prejudicial because it showed only a small part of the
incident and included gaps where the camera was not
pointed at the struggle between Griffin and Bell. Without
Brown as a witness, Bell contended, there was no
way to determine whether the video was edited or why
certain parts of the struggle were not visible. For
example, the video did not show the beginning of the
altercation, when Griffin attacked Bell, but showed only
parts of the scuffle that appeared favorable to Griffin.
At the start of the video, Griffin is wearing one hand-
cuff with the second dangling from his wrist. Bell also
objected to the admission of still pictures extracted
from the video for similar reasons, although Bell agreed
that certain pictures could be used to refresh a witness’s
recollection so long as they were not displayed to the
jury. The court ultimately decided to exclude the
video, excerpts from the video, and still photos created
from the video because the video lacked a proper founda-
tion, showed only part of the incident, and was
unfairly prejudicial.
  After Griffin testified that he was not in uniform when
he arrived at school, Bell’s attorney impeached him with
his deposition testimony to the contrary. Griffin’s lawyer
wished to account for the inconsistency to the jury by
No. 11-3389                                               5

having his client explain that he had viewed the video
before testifying at trial and that the video refreshed
his recollection that he was wearing jeans and not black
pants on the day of the incident. In keeping with the
ruling excluding the video and all excerpts from it, the
court ruled that Griffin’s lawyer could not ask his client
why his testimony was different at trial than it was at
his deposition “if his answer will be that he viewed a
video.” Tr. at 210. Griffin now appeals the jury’s verdict
in favor of Officer Bell.


                            II.
  On appeal, Griffin complains that the district court
applied an erroneous standard in denying challenges
for cause to prospective jurors. He also contends that
the court erred in refusing to allow him to use still photo-
graphs extracted from the video in his case-in-chief, in
his cross-examination of defense witnesses, and in ex-
plaining to the jury how he refreshed his recollection
before testifying at trial. Finally, he maintains that the
court erred in allowing Officer Bell to testify that his
actions in arresting Griffin complied with Chicago
Police Department rules and regulations regarding arrests.


                            A.
  The district court rejected every challenge for cause
that Griffin raised during the jury selection process.
Griffin appeals the court’s decision in three of those
instances: jurors Susan Mahoney, Nadine Maamari, and
6                                                   No. 11-3389

Tracey Carel. In each instance, Griffin argues that the
juror indicated that she would give more credit to the
testimony of a police officer than to that of a fourteen-year-
old student. We review the district court’s rulings on
juror challenges for abuse of discretion.4 United States v.
Fletcher, 634 F.3d 395, 409 (7th Cir.), cert. denied, 132 S. Ct.
398 (2011) (because of the district court’s ability to
evaluate juror credibility during voir dire, we accord
great deference to the court’s ruling on a challenge for
cause); United States v. Hicks, 635 F.3d 1063, 1067-68
(7th Cir. 2011) (same); United States v. Scott, 267 F.3d 729,
743 (7th Cir. 2001) (the process of empaneling a jury is
left to the sound discretion of the trial judge, and we
will not disturb the district court’s rulings absent an
abuse of discretion). Moreover, we will overturn a


4
   Griffin’s lawyer initially omitted from his required short
appendix the district court’s oral rulings on the juror issues.
See Circuit Rule 30(b). After the appellee brought this omis-
sion to the court’s attention, Griffin moved to supplement
the appendix. Although we initially granted Griffin’s motion,
after receiving the appellee’s motion to reconsider, we vacated
the appellant’s corrected brief, reinstated his original de-
ficient filing, and allowed him to file the omitted rulings as
a supplement to his opening brief. R. 32. We deferred ruling
on the treatment of the omitted materials so that the merits
panel could consider the issue. We now grant Plaintiff’s
Motion to Correct Inadvertent Omissions in his Short Ap-
pendix. R. 23. For each of the jurors challenged, Griffin cited to
the transcript and in a few instances quoted the district court’s
ruling in the body of his brief, supporting his claim that the
omissions from the short appendix were in fact inadvertent.
No. 11-3389                                                  7

verdict based on the district court’s refusal to remove
a juror only if the party challenging the ruling can demon-
strate prejudice. Fletcher, 634 F.3d at 409.


                              1.
  Griffin exercised one of his three peremptory chal-
lenges to eliminate juror Mahoney from the jury pool,
and so she was not part of the panel that ultimately
decided the case. Because Mahoney did not participate
in deciding the case, Griffin cannot demonstrate preju-
dice from the district court’s refusal to remove her for
cause. Fletcher, 634 F.3d at 409 (no prejudice shown
when allegedly biased juror served as an alternate who
did not participate in deliberations or assist in deciding
the case). “[O]ur focus at this stage must be on the impar-
tiality of the jury that actually sat, not on [the juror] who
was struck.” United States v. Lott, 442 F.3d 981, 984 (7th
Cir. 2006). See also United States v. Martinez-Salazar, 528
U.S. 304, 313 (2000); Ross v. Oklahoma, 487 U.S. 81, 86 (1988).
Because Mahoney was not a member of the jury that
decided the case, the court’s refusal to excuse her for
cause could not have prejudiced Griffin unless the loss
of that peremptory challenge somehow harmed him.
  But Griffin did not make any argument in the district
court or in his opening brief on appeal regarding the
loss of a peremptory challenge. Although Griffin used
all three of his available peremptory challenges, he never
claimed that he was wrongly deprived of the use of a
peremptory challenge by the district court’s refusal to
remove Mahoney for cause. More precisely, Griffin did
8                                               No. 11-3389

not raise this argument until his reply brief, and argu-
ments raised for the first time in a reply brief are deemed
waived. Mendez v. Perla Dental, 646 F.3d 420, 423-24
(7th Cir. 2011); United States v. Wescott, 576 F.3d 347, 354
(7th Cir. 2009), cert. denied, 130 S. Ct. 1546 (2010).
We therefore will not consider that claim on the merits.


                             2.
  Griffin’s next challenge for cause was to juror
Carel. When the court asked Carel what she thought
in general of police officers, Carel responded that they
have a “really tough job,” and a “dangerous job.” Tr. at 84-
85. The court then asked, “Do you believe that if an indi-
vidual is a victim of excessive force which causes
injuries, that a person should be able to sue the police
officer for the excessive force if the evidence shows that?”
Carel replied, “I guess if the evidence shows that, yeah.”
Tr. at 85. The court asked Carel whether she would be
able to suspend her judgment and not make up her mind
until she heard everything, and whether she would be
able to remain neutral until all of the evidence was in.
She replied that she “would try, certainly.” Tr. at 86. She
explained that she worked on a busy corner where
she could see the police make stops. She added that
she had customers and friends who were police officers,
that she sometimes saw the police get aggressive
with persons who were breaking the law, but that the
law breakers sometimes had weapons and she was
glad that the police were aggressive in their enforcement
of the law. The court then sought to clarify her answer,
No. 11-3389                                             9

asking whether, “in this particular case, you would be
able to listen to all the testimony, and if the evidence
convinced you that the defendant—that is, the police
officer—used excessive force which caused injury to the
plaintiff, then you would have no problem awarding
damages, money to them?” Carel replied, “I guess if
the money is going to go for bills, but if the money is
going to just go for—I’m not sure. Do you know what
I’m saying?” Tr. at 86-87. Carel then clarified that she
could not judge because she did not have the evidence.
With this clarification, the court asked once again
whether she could award money damages to the plain-
tiff if she was convinced by the evidence that the police
officer was wrong and caused injuries, and she answered
an unequivocal, “Yes.” The court then asked if she was
convinced by the evidence that the officer had not used
excessive force, whether she would be able to send the
plaintiff home with nothing, and she again answered
with an unequivocal “Yes.” Tr. at 87.
  After this exchange with the court, Griffin’s counsel
questioned Carel directly. In particular, he asked what
type of evidence she would like to see in an excessive
force case. Carel said it depended on the case. Tr. at 95.
Counsel then posited that if the police officer said one
thing, and the fourteen-year-old plaintiff said another,
would Carel “start out saying, Well, I’m going to
believe the police officer, why would he lie?” Carel re-
sponded, “Most likely.” Tr. at 96.
  When challenging Carel for cause, counsel for Griffin
told the court, “I thought she said that she wanted
10                                               No. 11-3389

real evidence, that if it was just—it had to be bills and
records and evidence that’s concrete rather than testi-
mony.” Tr. at 141. The court stated that although Carel
said she would expect that kind of evidence, she did
not say she could not award damages in the absence
of such evidence. Counsel for Griffin then added,
“I think she said she couldn’t be fair.” Tr. at 141. The court
then denied the challenge for cause. On appeal, Griffin
contends that Carel indicated that she would give more
credit to the testimony of a police officer, and that the
court never asked her if she could set aside her bias in
favor of police officers and decide the case fairly and
impartially. Bell contends that Griffin waived this par-
ticular challenge by not raising it below, but we dis-
agree. In addition to his contention that Carel wanted
hard evidence, Griffin’s counsel also objected to Carel on
the ground that she said she “couldn’t be fair.” In the
context of the back-and-forth discussion between
counsel and the district court, it is clear that the court
understood Griffin’s objection as relating to the juror’s
supposed preference for the testimony of a police officer.
We therefore consider the argument on the merits.
  Carel, of course, never said that she could not be fair.
At most, she indicated that her first inclination, if
faced with conflicting stories from a police officer and a
fourteen-year-old boy, would “most likely” be to
believe the officer. After Carel said her initial inclination
would be to believe the police officer, Griffin’s counsel
asked:
     And would you consider that, Well, Shaquille Griffin,
     he is here in court because he wants money from
No. 11-3389                                              11

    the police officer as a reason why you would say, I am
    not going to believe what Shaquille says?
Tr. at 96. Carel replied, “I don’t know that.” Tr. at 96.
The prior careful questioning from the trial court judge
established that Carel also said that she could not
judge whether she could award damages without
hearing the evidence. She also clarified that she could
award damages if the evidence proved that the officer
used excessive force and caused injuries to the plaintiff.
In light of her answers to all of the questions, we
cannot say that the district court abused its discretion
in finding that Carel was not a biased witness who
should be excluded for cause.
  Carel’s responses to the questions do not resemble
those of the juror in Thompson v. Altheimer & Gray, 248
F.3d 621 (7th Cir. 2001), a case on which Griffin relies
in part. In Thompson, the plaintiff brought a race discrimi-
nation case against her employer. A juror who owned
a business expressed her belief that employees some-
times bring lawsuits against their employers just
because they did not get something that they wanted
from the employer:
    I think I bring a lot of background to this case, and
    I can’t say that it’s not going to cloud my judgment.
    I can try to be as fair as I can, as I do every day.
Thompson, 248 F.3d at 624. After conceding that she
had this bias, and that it would cloud her judgment, the
court never clarified whether the juror could set aside
her beliefs and follow the court’s instructions on the
law. We remarked that “[t]he question in this case was
12                                            No. 11-3389

not whether [the juror’s] belief that some claims against
employers are spurious was true or false . . . but
whether this belief would somehow impede her in
giving due weight to the evidence and following the
judge’s instructions.” 248 F.3d at 626. Because the
juror expressly said that her prior experience would
cloud her judgment, we found that the court should
have asked her whether she would follow its instructions
on the law and suspend judgment until she heard all of
the evidence.
  In the instant case, Carel resisted giving definitive
answers to questions on how she would decide the
case because she did not yet have the evidence. We
think Carel’s answers more closely resembled those of
the jurors in United States v. Ricketts, 146 F.3d 492 (7th
Cir. 1998). In that case, the defendants were accused of
participating in a prison riot. During voir dire, the
potential jurors were asked whether they would give
more weight to the testimony of a prison guard than an
inmate. 146 F.3d at 495. Nine jurors indicated that they
would listen more to the guards. We found that the
record was inadequate to establish that the jurors
were biased in a way that required their exclusion from
the jury:
     In the abstract, it is certainly not unreasonable for
     an ordinary person to say she would generally tend
     to believe a prison guard over a prison inmate. But
     that certainly doesn’t mean that in a given case,
     after hearing sworn testimony under oath and con-
     sidering all the facts and circumstances, that that
No. 11-3389                                                13

    same juror would automatically believe a given
    guard over a given inmate. Generalized questions of
    the sort asked here are a slim basis upon which to
    base a challenge for cause.
Ricketts, 146 F.3d at 496. In Thompson, we clarified that
the problem in Ricketts was that a tendency to believe
guards over inmates was not itself a sign of bias but
was simply indicative of a prior belief. Thompson, 248
F.3d at 625. We noted a critical difference between a
prior belief and a bias in the sense that requires disqualifi-
cation of a juror or judge:
    Everyone brings to a case a set of beliefs that may
    incline him in one direction or another. A person told
    that X had been indicted, and asked whether
    he thought X guilty, might reply that he thought X
    probably was guilty because few innocent people
    are indicted. That would be a prior [belief]. It would
    be a bias only if it were irrational or unshakable, so
    that the prospective juror “would be unable to
    faithfully and impartially apply the law,” Wainwright
    v. Witt, 469 U.S. 412, 424, 105 S. Ct. 844, 83 L. Ed. 2d
841 (1985) (emphasis added), would be, in other
    words, “adamant,” Fleenor v. Anderson, 171 F.3d 1096,
    1099 (7th Cir. 1999)—in our hypothetical if, for exam-
    ple, the person added, “Nothing will ever convince
    me that the government would indict an innocent
    person.”
Thompson, 248 F.3d at 625. In this case, although Carel
expressed an initial inclination that police officers are
more credible than teenagers, she never expressed an
14                                               No. 11-3389

irrational or unshakeable bias that indicated an inability
or unwillingness to faithfully and impartially apply
the law. Instead, she tried to qualify her answers by
indicating that she could not say how she would rule
without hearing the evidence. That is the opposite of bias,
and the trial court did not abuse its discretion in
refusing to strike Carel for cause. See also United States
v. Allen, 605 F.3d 461, 466 (7th Cir. 2010), cert. denied, 131
S. Ct. 1475 (2011) (when a prospective juror fails to
express herself carefully or consistently, the trial judge
is best situated to determine competency to serve impar-
tially).


                              3.
  Griffin also sought to strike juror Nadine Maamari
for cause. When the district court asked how she felt
about police officers in general, Maamari replied that
they “do a difficult and dangerous job.” Tr. at 70. The
court also asked whether she believed that police
officers sometimes use excessive force against citizens.
Maamari replied, “We have seen it on the news. It does
happen.” She confirmed that she thought money
damages were appropriate to redress injuries from ex-
cessive force, but that she would also send the plaintiff
home with nothing if he failed to prove his case. Tr. at
70. The court further asked, “[W]ould you be able to
suspend judgment in this case and listen to all the evi-
dence, keep an open mind until all of the evidence has
been presented?” Maamari answered, “I hope so, yes.”
Tr. at 71. Finally, the court asked, “And if once I give
No. 11-3389                                             15

you the instructions on the law to apply to the facts, do
you believe you’d be able to apply that law even
though you don’t totally agree with the law?” Maamari
answered, “Yes.” Tr. at 71-72.
  Griffin’s counsel later asked a number of follow-up
questions. Counsel asked Maamari whether she would say
that a police officer is probably telling the truth because
he is a police officer, and Maamari answered, “No.” The
following exchange then occurred:
   Counsel:    Would you think that a police officer must
               have had a good reason to do whatever he
               tells you he did because he is a police
               officer?
   Maamari: I would—could you rephrase this? Or
            repeat it, please?
   Counsel:    You are going to hear testimony, you are
               going to be asked to resolve credibility,
               who is telling the truth. Would you be—
               would you start out—would you analyze
               that question by thinking—by thinking to
               yourself, Well, the police officer must have
               had a reason to do whatever he did, he
               didn’t just beat this kid up for no reason?
               Would you think that?
   Maamari: I probably would. I probably would.
   Counsel:    And that would make you more likely to
               say, Well, the officer is telling the truth
               because he must have had a good reason
               to do what he did?
16                                                No. 11-3389

     Maamari: You, know, as I am hearing your questions
              and answers, it’s getting more and more
              confusing because we are not going to
              hear just his side of the story and
              Shaquille’s side of the story. I mean, there
              must be some evidence and something
              more to it than just hearing—
     Counsel:    Well, you will be able to decide that if you
                 are selected as a juror after you hear all the
                 testimony. If that’s all you hear, the police
                 officer and Shaquille, am I right that you’d
                 be more likely to say the police officer—
     Maamari: No. You are not right. I am very, very
              uncomfortable in making a decision.
     Counsel:    Would you give more weight to what the
                 police officer said because he is just doing
                 his job, he must have had a reason [for]
                 whatever he did?
     Maamari: Probably.
Tr. at 117-19.
  Griffin challenged Maamari on the ground that “she
could not be fair.” Tr. at 139-40. Counsel again indicated
that he intended to challenge for cause any juror who
said they would give more weight to the testimony of a
police officer than to a fourteen-year-old student. The
court disagreed that any juror had expressly indicated
that they would prefer the testimony of a police officer
just because that person was a police officer. Moreover,
the court remarked:
No. 11-3389                                              17

    I believe I asked all of them that—whether you would
    keep an open mind, listen to all of the evidence and
    the court’s instruction before making up your mind
    as to what the verdict should be, and they all said yes.
Tr. at 140.
  Maamari, like Carel, indicated a prior belief that a
police officer would probably be more credible than a
teenager but she also indicated that she would keep an
open mind and judge the case by the evidence and by
the law as stated by the trial court. She did not evince
an irrational or unshakeable bias that would prevent her
from ruling impartially on the case. Thompson, 248 F.3d
at 625. And, like Carel, she indicated that she would
keep an open mind and not make up her mind until she
heard all of the evidence. In light of all of the answers
that Maamari gave to the questions of both the court
and counsel, we cannot say that the court abused its
discretion in declining to strike Maamari from the jury
for cause.


                            B.
  Griffin next challenges the district court’s rulings that
he could not use the still photographs that he had
extracted from the video in his case-in-chief, in his cross-
examination of defense witnesses, or to explain to the
jury how he refreshed his recollection about certain
facts before testifying. We review the district court’s
evidentiary rulings for abuse of discretion. Everroad v.
Scott Truck Systems, Inc., 604 F.3d 471, 475 (7th Cir.
18                                              No. 11-3389

2010); Common v. City of Chicago, 661 F.3d 940, 946 (7th Cir.
2011).
   Griffin initially sought to introduce the entire two-
minute video, but on appeal complains only that he was
unable to introduce still photographs from the video.
The district court’s ruling initially focused on the full
video, but the court found that its reasoning was ap-
plicable to still photos taken from the video as well.
The court excluded the video because (1) Griffin was
unable to authenticate the video with the testimony of
the person who made it; and (2) the video was unduly
prejudicial because it showed only a small part of the
confrontation. The court excluded the still photos that
had been extracted from the video for the same reason
the court prohibited the use of the video itself:
Griffin lacked any witness who could authenticate
the images, and the selective presentation of the
images was unduly prejudicial. Griffin contends that the
court erred when it required Griffin to produce the
person who created the video in order to authenticate
it. Griffin argues that he himself could have authenticated
the video. Griffin does not challenge the court’s ruling
that photos were unduly prejudicial.
  Griffin’s failure to challenge the district court’s
alternate reason (undue prejudice) for excluding the
photos is fatal to his claim of error. When a district court
gives two independent, dispositive reasons for ruling
against a party, and the party challenges only one of those
grounds, any challenge to the alternate basis is waived
and we may affirm. Hess v. Reg-Ellen Machine Tool Corp.,
No. 11-3389                                                  19

423 F.3d 653, 664-65 (7th Cir. 2005); United States v. Zuniga-
Lazaro, 388 F.3d 308, 314 (7th Cir. 2004); Senese v. Chicago
Area I.B. of T. Pension Fund, 237 F.3d 819, 823 (7th Cir. 2001).
  But even if we were to consider Griffin’s claim that
the court erred in its finding that Griffin could not authen-
ticate the video or the still photos extracted from
the video without the videographer, we would still
affirm. According to Griffin’s lawyer, the two-minute video
was e-mailed to him by Heather Brown, another student
at the school who knew Griffin. Counsel could not say
whether the video was taken with a cell phone or a cam-
corder, and conceded that there was no date or time
stamp on the video. Nor could he verify if the video
had been altered at any time. He affirmed that the video
portrayed only a small part of the incident. The still
photos, of course, displayed even less of the incident
than the two-minute video, and even more selectively.
Griffin contends that none of that information was re-
quired because he could have testified that the photos
were what he claimed them to be; his testimony, he argues,
is sufficient for authentication under Federal Rule of
Evidence 901(b)(1). That Rule, titled “Testimony of a
Witness with Knowledge,” provides that “[t]estimony
that an item is what it is claimed to be” is sufficient to
satisfy the requirement of authenticating or identifying
an item of evidence. But Griffin was not a “witness with
knowledge.” By his lawyer’s own admission, he could
not say how the video was made, or whether it had ever
been altered. There were many valid reasons to call into
question the authenticity of the video and still photo-
graphs, and many questions about the video that could
20                                              No. 11-3389

be answered only by the student who produced the
recording. The court did not abuse its discretion in re-
quiring Griffin to produce the maker of the video
before allowing admission of still photos extracted from it.


                            C.
   We may dispense with Griffin’s remaining issue in
short order. He objected to Officer Bell’s testimony re-
garding police department rules on making arrests. Even
if it was error to allow a brief reference to compliance
with departmental procedures, Griffin fails to explain
how this error prejudiced him in a manner that would
require a new trial. “Unless justice requires otherwise,
no error in admitting or excluding evidence—or any other
error by the court or a party—is ground for granting a
new trial, for setting aside a verdict, or for vacating,
modifying, or otherwise disturbing a judgment or order.
At every stage of the proceeding, the court must
disregard all errors and defects that do not affect any
party’s substantial rights.” Fed. R. Civ. P. 61. Evidentiary
errors satisfy this standard only if there is a significant
chance that they affected the outcome of the trial.
Mihailovich v. Laatsch, 359 F.3d 892, 913 (7th Cir. 2004).
Griffin does not argue that admitting this evidence
affected the outcome of the trial, and there is thus no
basis for his claim for a new trial.
                                                 A FFIRMED.

                           9-4-12